United States Court of Appeals
                           FOR THE EIGHTH CIRCUIT
                                    ___________

                                    No. 08-3332
                                    ___________

Penny Foster,                            *
                                         *
      Plaintiff - Appellant,             *
                                         * Appeal from the United States
      v.                                 * District Court for the
                                         * Eastern District of Arkansas.
Michael J. Astrue,                       *
                                         *    [UNPUBLISHED]
      Defendant - Appellee.              *
                                    ___________

                               Submitted: April 16, 2009
                                  Filed: September 9, 2009
                                   ___________

Before LOKEN, Chief Judge, HANSEN and COLLOTON, Circuit Judges.
                              ___________

PER CURIAM.

       Penny Foster applied for Social Security disability and supplemental security
income benefits, alleging total disability primarily from low back pain and an anxiety
disorder. After a hearing, an administrative law judge (ALJ) denied benefits, and the
Appeals Council denied administrative review. The district court remanded for
additional proceedings. After a second hearing, a second ALJ denied Foster’s claims,
and the Appeals Council again denied administrative review. Foster commenced this
action under 42 U.S.C. § 405(g) seeking judicial review of the Commissioner’s final
decision denying all benefits.
       The district court1 affirmed the Commissioner’s decision, concluding in a
thorough opinion that the findings and conclusions were supported by substantial
evidence in the administrative record as a whole. Foster appeals, arguing that the ALJ
improperly discounted the opinions of her treating physicians and her subjective
complaints of pain. After careful review of the record, we affirm for the reasons
stated in the district court’s Order dated September 30, 2008. See 8th Cir. R. 47B.
                         ______________________________




      1
        The HONORABLE JERRY W. CAVANEAU, United States Magistrate Judge
for the Eastern District of Arkansas, presiding with the consent of the parties pursuant
to 28 U.S.C. § 636(c).

                                          -2-